El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La cuestión envuelta en este recurso no afecta a los deman-dados, contra los cuales los demandantes obtuvieron senten-cia firme. Se trata de un incidente entre los demandantes y el interventor, al tratar aquéllos de bacer efectiva su sentencia en una finca hipotecada a éste. Prescindiendo de detalles innecesarios para la determinación de este recurso, los hechos *822del caso pueden sintetizarse así: los demandantes eran due-ños de tres fincas rústicas afectas a una hipoteca a favor de Eoses & Go. Siendo dueños además de otra finca rústica libre de cargas, los demandantes agruparon las cuatro fincas y las vendieron así agrupadas a dos personas, cada una de las cuales adquirió una mitad proindivisa de la misma. Los compradores quedaron a deber la cantidad de $650 por con-cepto del precio aplazado y aunque constituyeron hipoteca a favor de los vendedores sobre la totalidad de la finca agru-pada por ellos adquirida, al inscribirse el contrato de com-praventa no se solicitó la inscripción de la hipoteca, por lo que el registrador, al extender la inscripción de la compra-venta, mencionó expresamente la hipoteca por $650 constituida en garantía del precio aplazado.
Uno de los dos compradores hipotecó su condominio a favor del interventor por la cantidad de $1,200 de principal, intereses, etc., inscribiéndose esta hipoteca en el registro de la propiedad. Así las cosas, la hipoteca de Eoses & Co. fue ejecutada, perdiendo con tal motivo los demandados dichas tres fincas y siendo cancelada en cuanto a ellas tanto la mención de hipoteca a favor de los demandantes vende-dores como la constituida e inscrita a favor del interventor. Posteriormente los demandantes establecieron este pleito contra los causahabientes de los compradores en cobro de los $650, precio aplazado, y obtuvieron sentencia en rebeldía que quedó firme por no haberse establecido recurso alguno contra ella. Una vez firme la sentencia trataron los demandantes de ejecutarla sobre la finca restante, o sea aquélla que no se hallaba afecta a la hipoteca de Eoses & Co., pero al tratar de ejecutarla se confrontaron con la hipoteca que el inter-ventor tenía inscrita sobre la misma finca. Dispuso la corte inferior que se notificase de la subasta al interventor, y aun-que él compareció y alegó tener mejor derecho que los deman-dantes, sus pretensiones fueron desestimadas y finalmente se vendió la finca en ejecución de la sentencia y se ordenó la cancelación de la hipoteca del interventor en el registro *823de la propiedad. Fué contra esta resolución que el inter-ventor estableció el presente recurso.
El lieclio de que la mención expresa del dominio o cualquier otro derecho real surte efecto contra tercero desde la fecha del asiento de presentación del título respectivo, como prescribe el Artículo 29 de la Ley Hipotecaria, parece haber confundido tanto a los demandantes apelados como a la corte sentenciadora, impidiendo así la correcta determinación de la controversia.
La mención que de la hipoteca se hizo a favor de los demandantes constituyó una advertencia a todo el mundo de la existencia de un derecho de hipoteca, in potentia, podría-mos decir, derecho que podría quedar consumado tan pronto se inscribiese la hipoteca en el. registro de la propiedad.
Una vez inscrita l,a hipoteca objeto de la mención, sus efec-tos legales se retrotraen a la fecha del asiento de presenta-ción del título que motivó la mención, pues de no ser así no podría decirse con propiedad que la mención surte efecto contra tercero. La necesidad de inscribir el derecho objeto de la mención surge de los Artículos 1774 del Código Civil (ed. 1930) y el inciso 2 del Artículo 146 de la Ley Hipote-caria, dispositivos uno y otro de que para que la hipoteca quede válidamente constituida es necesaria su inscripción en el registro de la propiedad, y en todo caso surge también del segundo párrafo del Artículo 29 de la Ley Hipotecaria, que dice:
“Lo dispuesto en el párrafo anterior se entenderá sin perjuicio ote la obligación de inscribir especialmente los referidos derechos y de la responsabilidad en que pueda incurrir la persona que en casos determinados deba pedir la inscripción.” (Bastardillas nuestras.)
Morell, en su obra “Legislación Hipotecaria de Ultra-mar”, glosando el citado artículo dice:
“Aunque la simple mención perjudique a tercero, si éste (se re-fiere al dueño del derecho mencionado) quiere hacer valer su derecho ante los tribunales, necesita inscribir señaladamente su derecho, pues *824ha de presentar un titulo inscrito a su favor.” (Paréntesis y bas-tardillas nuestros.)
En el caso de autos, los demandantes no inscribieron sn hipoteca antes de radicar la demanda en cobro del precio apla-zado. Por consiguiente la acción por ellos establecida no era nna en cobro de hipoteca, pues no hallándose inscrito el dere-cho no existía todavía la hipoteca. Pero asumiendo que la hipoteca se hubiese previamente inscrito, aún así la acción que ellos incoaron fue la personal en cobro de dinero, pues la acción no se dirigió contra los bienes al no solicitarse en la demanda la venta de la finca hipotecada, circunstancia ésta que caracteriza la acción real hipotecaria. Aparte de que mientras no se inscriba la hipoteca de los demandantes, la del interventor inscrita continúa siendo primera hipoteca, no tratándose en este caso de acción en cobro de hipoteca ya sea por el procedimiento sumario de la Ley Hipotecaria o por el ordinario del Código de Enjuiciamiento Civil, no son de aplicación el Artículo 125 de la Ley Hipotecaria según ha sido enmendado en 1912 (Leyes de ese año, pág. 65) y los 3.71 y 172 del Reglamento que autorizan la cancelación de los derechos de los segundos y posteriores acreedores hipote-carios si después de notificados de la subasta la finca hipo-tecada se vendiere o adjudicare “para el pago del primer acreedor en términos de que el valor de lo vendido o adjudi-cado o .no iguale o no supere el crédito hipotecario que se realiza.”
El caso de Montes de Oca v. Báez et al., 23 D.P.R. 707, en que basó su resolución la corte sentenciadora, no es de aplicación al de autos. En aquél se resolvió que el Artículo 125 de la Ley Hipotecaria y los 171 y 172 de su Reglamento se aplican tanto al caso en que el crédito hipotecario se cobra por el procedimiento especial de la Ley Hipotecaria como cuando el acreedor opta por el procedimiento ordinario del Código de Enjuiciamiento Civil. En uno y otro procedi-miento se trata de una acción real hipotecaria mientras que en el establecido por los demandantes en este caso la acción *825es la personal en cobro de dinero, no aplicándose, por consi-guiente, los citados preceptos legales.
El caso de Mora v. Registrador, 32 D.P.R. 794, invocado por los apelados, lejos de favorecerles les es adverso e ilus-tra perfectamente los principios que venimos enunciando en esta opinión. En aquél, José Mora vendió una finca urbana a Luis Perocier el 3 de julio de 1920 por $6,500, de los cuales pagó el comprador la cantidad de $500 y en la misma escri-tura constituyó hipoteca para garantizar el precio aplazado.. Presentada la escritura en el registro de la propiedad, el registrador la inscribió el 5 de agosto de 1922 a favor del comprador, y como no se solicitó la inscripción independiente del gravamen, se limitó el registrador, de acuerdo con la ley, a hacer constar el dominio, expresando la mención de la hipo-teca por el precio aplazado. Perocier hipotecó la misma finca a Sucesores de Esmoris y Compañía en garantía de $5,000, inscribiéndose esta hipoteca el 5 de agosto de 1922. Poste-riormente, el 18 del mismo mes, se inscribió a favor de Mora la hipoteca mencionada en la inscripción de la compraventa a favor de Perocier desde el 5 de dicho mes. No habiendo satisfecho Perocier el precio aplazado, Mora lo cobró ejecu-tando la hipoteca por el procedimiento sumario hipotecario, notificándose de la subasta a Sucesores de Esmoris y Com-pañía. Vendida así la finca el 7 de enero de 1924, se adju-dicó al propio Mora por $2,000. A instancias de éste, la Corte de Distrito de Mayagüez ordenó la cancelación de la hipoteca de Sucesores de Esmoris & Cía., cancelación que denegó el Registrador de la Propiedad de Mayagüez por entender, equivocadamente, desde luego, que habiéndose ins-crito la hipoteca de Sucesores de Esmoris & Cía. antes que la de Mora, no eran de aplicación los preceptos legales ante-riormente citados por no tratarse de la ejecución de una hipoteca preferente a la de Esmoris. Este tribunal, al revo-car la nota recurrida, dijo:
“El registrador sostiene que no procede la cancelación porque aunque la hipoteca de Esmoris se constituyó después que la de Mora, *826es lo cierto que se inscribió antes de que la de Mora lo fuera sepa-radamente y por lo tanto no puede estimarse como un gravamen posterior que deba cancelarse de acuerdo con lo dispuesto por el ar-tículo 125 de la Ley Hipotecaria que dejamos transcrito.” (Pág. 797.)
“Una vez que la hipoteca quedó separadamente inscrita, no exis-tiendo duda sobre su fecha por constar en documento público y ha-biendo sido mencionada con anterioridad en el registro, la conclu-sión a que llegara la corte de distrito en el sentido de que la hipo-teca de Esmoris era posterior y podía y debía ordenarse su cance-lación, está justificada por los hechos y la ley.” (Pág. 800.)
No tratándose en este caso del cobro de una hipoteca por medio de la acción real hipotecaria, ya sea la establecida en la Ley Hipotecaria o la ordinaria del Código de Enjuicia-miento Civil, no procede la aplicación de los Artículos 125 y 171 y 172 anteriormente citados y por consiguiente se exce-dió la corte en su jurisdicción y cometió error al tratar de aplicarlos al presente caso.

Por lo expuesto, procede revocar la resolución apelada y devolver el caso a la corte inferior para ulteriores procedi-mientos n.o inconsistentes con esta opinión.

El Juez Asociado Sr. Hutchison no intervino.*